Name: Regulation (EU) 2019/1010 of the European Parliament and of the Council of 5 June 2019 on the alignment of reporting obligations in the field of legislation related to the environment, and amending Regulations (EC) No 166/2006 and (EU) No 995/2010 of the European Parliament and of the Council, Directives 2002/49/EC, 2004/35/EC, 2007/2/EC, 2009/147/EC and 2010/63/EU of the European Parliament and of the Council, Council Regulations (EC) No 338/97 and (EC) No 2173/2005, and Council Directive 86/278/EEC (Text with EEA relevance)
 Type: Regulation
 Subject Matter: information and information processing;  economic geography;  environmental policy;  European Union law;  documentation
 Date Published: nan

 25.6.2019 EN Official Journal of the European Union L 170/115 REGULATION (EU) 2019/1010 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 5 June 2019 on the alignment of reporting obligations in the field of legislation related to the environment, and amending Regulations (EC) No 166/2006 and (EU) No 995/2010 of the European Parliament and of the Council, Directives 2002/49/EC, 2004/35/EC, 2007/2/EC, 2009/147/EC and 2010/63/EU of the European Parliament and of the Council, Council Regulations (EC) No 338/97 and (EC) No 2173/2005, and Council Directive 86/278/EEC (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 114, 192(1) and 207 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) In order to address the need for implementation and compliance information, amendments to several Union legislative acts related to the environment should be introduced, taking into account the results of the Commission report of 9 June 2017 on Actions to Streamline Environmental Reporting and the accompanying Fitness Check of Reporting and Monitoring of EU Environment Policy of 9 June 2017 (together referred to as the Fitness Check on reporting). (2) This Regulation seeks to modernise information management and ensure a more consistent approach to the legislative acts within its scope by simplifying reporting so as to reduce the administrative burden, enhancing the database for future evaluations and increasing transparency for the benefit of the public, each time in accordance with the circumstances. (3) It is necessary that accessibility to data should ensure that the administrative burden on all entities remains as limited as possible, especially on non-governmental entities such as small and medium-sized enterprises (SMEs). Such accessibility requires active dissemination at national level in accordance with Directives 2003/4/EC (3) and 2007/2/EC (4) of the European Parliament and of the Council and their implementing rules, to ensure the appropriate infrastructure for public access, reporting and data-sharing between public authorities. (4) The data and the process of Member States comprehensive and timely reporting are essential for the Commission to monitor, review and assess the performance of the legislation against the objectives it pursues in order to inform any future evaluation of the legislation, in accordance with paragraph 22 of the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (5). It is appropriate to add provisions to several legislative acts in the environmental sector for the purpose of their future evaluation, on the basis of data collected during implementation, possibly complemented by additional scientific and analytical data. In that context, there is a need for relevant data that will allow for a better assessment of the efficiency, effectiveness, relevance, coherence and added value of Union legislation, hence the necessity to ensure appropriate reporting mechanisms that can also serve as indicators for this purpose both for decision-makers and for the general public. (5) It is necessary to amend the reporting obligations laid down in Articles 10 and 17 of Council Directive 86/278/EEC (6). The obligation to report to the Commission should be simplified and, at the same time, Member States should be required to ensure a higher level of transparency, whereby the required information will be made available in an easily accessible manner by electronic means and in accordance with Directives 2003/4/EC and 2007/2/EC, in particular on public access, data-sharing and services. Given the overriding importance of enabling Union citizens to quickly access environmental information, it is essential that Member States make data publicly available as fast as technically feasible with the aim of having the information available within three months of the year end. (6) In accordance with the evaluation of 13 December 2016 of Directive 2002/49/EC of the European Parliament and of the Council (7), there is a need to streamline the reporting deadlines for noise maps and action plans to allow sufficient time for public consultation of action plans. To that end, the deadline for the review or revision of the action plans should be postponed, once only, by one year so that the deadline of the fourth round of action plans should not be 18 July 2023 but 18 July 2024. Thus, from the fourth round onwards, Member States will have approximately two years between making the noise maps and completing the review or revision of action plans instead of one year as is currently the case. For the subsequent rounds of action plans, the five-year cycle for the review or revision will then resume. Moreover, in order to better meet the objectives of Directive 2002/49/EC and to provide a basis for developing measures at Union level, reporting by Member States should be carried out by electronic means. It is also necessary to enhance public participation by requiring comprehensible, accurate and comparable information to be made publicly available while aligning this obligation to other Union legislative acts, such as Directive 2007/2/EC, without duplicating practical requirements. (7) The Union is committed to strengthening the evidence base of Directive 2004/35/EC of the European Parliament and of the Council (8) in a transparent way, as undertaken by the Commissions Expert Group on that Directive. In order to facilitate comparable evidence, guidelines providing a common understanding of environmental damage as defined in Article 2 of Directive 2004/35/EC should be developed by the Commission. (8) Based on the Commission report of 20 July 2016 on the implementation of Directive 2007/2/EC and the accompanying evaluation of 10 August 2016, it is appropriate, with a view to simplifying the implementation of that Directive and reducing administrative burden related to monitoring by Member States, to no longer require Member States to send to the Commission triennial reports and no longer require the Commission to present to the European Parliament and to the Council a summary report, because the Fitness Check on reporting confirmed the limited use of such reports. Nevertheless, the Commission should continue to carry out, every five years, an evaluation of Directive 2007/2/EC and make that evaluation publicly available. (9) The Commissions Fitness Check of 16 December 2016 of the EU Nature Legislation (Birds and Habitats Directives), that is Directive 2009/147/EC of the European Parliament and of the Council (9) and Council Directive 92/43/EEC (10), concluded that a three-year reporting cycle is required under Directive 2009/147/EC. However, in practice a reporting cycle of six years, as under Directive 92/43/EEC, has already been applied for Directive 2009/147/EC, with a similar primary focus on providing up-to-date information on status and trends of species. The need for a streamlined implementation of Directives 92/43/EEC and 2009/147/EC justifies the need to adapt the legislation to the joint practice, by ensuring a status assessment every six years, while acknowledging that Member States still need to carry out the necessary monitoring activities for some vulnerable species. That joint practice should also facilitate the preparation of reports every six years on application of the Directives that Member States are to submit to the Commission. In order to ensure an assessment of the policy progress, Member States should be required to provide information, in particular, on the status and trends of wild bird species, the threats and pressures on them, the conservation measures taken and the contribution of the network of Special Protection Areas to the objectives of Directive 2009/147/EC. (10) In order to improve transparency and reduce the administrative burden, it is necessary to amend the reporting obligations laid down in Articles 43, 54 and 57 of Directive 2010/63/EU of the European Parliament and of the Council (11). It is necessary to establish a central, open-access searchable database for non-technical project summaries and related retrospective assessments, and confer implementing powers on the Commission. Those implementing powers cover establishing a common format for the submission of non-technical project summaries and related retrospective assessments, as well as a common format and information content for submitting information on implementation and statistical information. It is also necessary to replace the statistical reporting by the Commission every three years by a requirement on the Commission to set up and maintain a dynamic central database and to release statistical information on a yearly basis. (11) In accordance with the findings of the Commission REFIT evaluation of 13 December 2017 of Regulation (EC) No 166/2006 of the European Parliament and of the Council (12), it is necessary to amend or abolish the reporting obligations laid down in that Regulation. In order to enhance coherence with reporting under Directive 2010/75/EU of the European Parliament and of the Council (13), implementing powers should be conferred on the Commission to establish the type, format and frequency of information to be made available under Regulation (EC) No 166/2006, and to abolish the reporting format currently set out in that Regulation. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (14). Given the overriding importance of enabling Union citizens to quickly access environmental information, it is essential that Member States and the Commission make data publicly available as fast as technically feasible with the aim of having the information available within three months of the year end, including by progressing towards that objective through an implementing act under Regulation (EC) No 166/2006. It is also necessary to amend Article 11 of Regulation (EC) No 166/2006 on confidentiality to ensure greater transparency of reporting to the Commission. To minimise the administrative burden on Member States and the Commission, it is further necessary to abolish the reporting obligations laid down in Articles 16 and 17 of that Regulation, as these obligations provide information that is of limited value or does not correspond to policy needs. (12) To improve and facilitate the access of the public to information on the implementation of Regulation (EU) No 995/2010 of the European Parliament and of the Council (15), the data provided by the Member States on the implementation of that Regulation should be made publicly available by the Commission through a Union-wide overview of those data. In order to increase consistency of information and to facilitate the monitoring of the functioning of that Regulation, implementing powers should be conferred on the Commission to lay down the format and procedure for Member States to make information available, and the frequency and period of provision of information should be aligned to that of Council Regulation (EC) No 2173/2005 (16). Those powers should be exercised in accordance with Regulation (EU) No 182/2011. (13) To improve and facilitate the access of the public to information on the implementation of Regulation (EC) No 2173/2005, the data provided by the Member States on the implementation of that Regulation should be made publicly available by the Commission through a Union-wide overview. On the basis of the experience that the Commission and the Member States have gained from the first year of Forest Law Enforcement, Governance and Trade licencing, the provisions of Regulation (EC) No 2173/2005 related to reporting need to be updated. The Commission, in exercising its implementing powers to lay down the format and procedure for Member States to make information available, should be assisted by the Committee established in Article 11 of that Regulation. Furthermore, the provisions on evaluation of that Regulation need to be updated. (14) Reporting under Council Regulation (EC) No 338/97 (17) needs to be streamlined and aligned with the reporting requirements under the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) of 3 March 1973, to which the Union and Member States are parties. The reporting requirements under CITES were amended at the 17th CITES Conference of the Parties which took place in 2016, to adjust the frequency of the reporting for measures on the implementation of CITES and to create a new reporting mechanism on illegal trade in CITES-listed species. Those changes need to be reflected in Regulation (EC) No 338/97. (15) The European Environment Agency is already carrying out important tasks in the monitoring and reporting of Union environmental legislation and those tasks should be explicitly introduced in the relevant legislation. For other pieces of environmental legislation, the role and resourcing of the European Environment Agency in relation to supporting the Commission in environmental reporting will be addressed following the finalisation of the ongoing evaluation. (16) Regulations (EC) No 166/2006, (EU) No 995/2010, (EC) No 338/97 and (EC) No 2173/2005, and Directives 2002/49/EC, 2004/35/EC, 2007/2/EC, 2009/147/EC, 2010/63/EU and 86/278/EEC should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Amendments to Council Directive 86/278/EEC Directive 86/278/EEC is amended as follows: (1) in Article 2, the following points are added: (e) spatial data services  means spatial data services as defined in point 4 of Article 3 of Directive 2007/2/EC of the European Parliament and of the Council (*1); (f) spatial data set  means a spatial data set as defined in point 3 of Article 3 of Directive 2007/2/EC. (*1) Directive 2007/2/EC of the European Parliament and of the Council of 14 March 2007 establishing an Infrastructure for Spatial Information in the European Community (INSPIRE) (OJ L 108, 25.4.2007, p. 1).;" (2) Article 10 is replaced by the following: Article 10 1. Member States shall ensure that up-to-date records are kept, and that those records register: (a) the quantities of sludge produced and the quantities supplied for use in agriculture; (b) the composition and properties of the sludge in relation to the parameters referred to in Annex II A; (c) the type of treatment carried out, as defined in point (b) of Article 2; (d) the names and addresses of the recipients of the sludge and the place where the sludge is to be used; (e) any other information with regard to the transposition and implementation of this Directive provided by the Member States to the Commission pursuant to Article 17. Spatial data services shall be used to present the spatial data sets included in the information registered in those records. 2. The records referred to in paragraph 1 of this Article shall be made available and easily accessible to the public for each calendar year, within eight months of the end of the relevant calendar year, in a consolidated format as laid down in the Annex to Commission Decision 94/741/EC (*2) or another consolidated format provided pursuant to Article 17 of this Directive. Member States shall submit to the Commission, by electronic means, the information referred to in the first subparagraph of this paragraph. 3. Information on the methods of treatment and the results of the analyses shall be released to the competent authorities. (*2) Commission Decision 94/741/EC of 24 October 1994 concerning questionnaires for Member States reports on the implementation of certain Directives in the waste sector (implementation of Council Directive 91/692/EEC) (OJ L 296, 17.11.1994, p. 42).;" (3) Article 17 is replaced by the following: Article 17 The Commission is empowered to lay down, by means of implementing acts, a format in accordance with which Member States are to provide information on the implementation of this Directive as required by Article 10. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 15(2). The Commission services shall publish a Union-wide overview including maps on the basis of the data made available by the Member States pursuant to Article 10 and this Article. Article 2 Amendments to Directive 2002/49/EC Directive 2002/49/EC is amended as follows: (1) in Article 3, the following point is added: (w) data repository  means an information system, managed by the European Environment Agency, containing environmental noise information and data made available through national data reporting and exchange nodes under the control of the Member States.; (2) in Article 8, paragraph 5 is replaced by the following: 5. The action plans shall be reviewed, and revised if necessary, when a major development occurs affecting the existing noise situation, and at least every five years after the date of the approval of those plans. The reviews and revisions, that in accordance with the first subparagraph would be due to take place in 2023, shall be postponed to take place no later than 18 July 2024.; (3) in Article 9, paragraph 1 is replaced by the following: 1. Member States shall ensure that the strategic noise maps they have made, and where appropriate adopted, and the action plans they have drawn up are made available and disseminated to the public in accordance with relevant Union legislative acts, in particular Directives 2003/4/EC (*3) and 2007/2/EC (*4) of the European Parliament and of the Council, and in conformity with Annexes IV and V to this Directive, including by means of available information technologies. (*3) Directive 2003/4/EC of the European Parliament and of the Council of 28 January 2003 on public access to environmental information and repealing Council Directive 90/313/EEC (OJ L 41, 14.2.2003, p. 26)." (*4) Directive 2007/2/EC of the European Parliament and of the Council of 14 March 2007 establishing an Infrastructure for Spatial Information in the European Community (INSPIRE) (OJ L 108, 25.4.2007, p. 1).;" (4) in Article 10, paragraph 2 is replaced by the following: 2. Member States shall ensure that the information from strategic noise maps and summaries of the action plans as referred to in Annex VI are sent to the Commission within six months of the dates laid down in Articles 7 and 8 respectively. For that purpose, Member States shall only report the information by electronic means to a mandatory data repository to be established by the Commission by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 13(2). In the event that a Member State wants to update information, it shall describe the differences between the updated and original information and the reasons for the update when making the updated information available to the data repository.; (5) in Annex VI, point 3 is replaced by the following: 3. Information exchange mechanism The Commission, assisted by the European Environment Agency, shall, by means of implementing acts, develop a mandatory digital information exchange mechanism to share the information from the strategic noise maps and summaries of action plans, as referred to in Article 10(2). Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 13(2). Article 3 Amendments to Directive 2004/35/EC Directive 2004/35/EC is amended as follows: (1) in Article 14, paragraph 2 is deleted; (2) Article 18 is replaced by the following: Article 18 Information on implementation and evidence base 1. The Commission shall collect information from Member States, that has been disseminated in accordance with Directive 2003/4/EC of the European Parliament and of the Council (*5), and as far as available, on the experience gained in the application of this Directive. That information shall cover the data set out in Annex VI to this Directive and be collected by 30 April 2022 and every five years thereafter. 2. On the basis of the information referred to in paragraph 1, the Commission shall carry out an evaluation of this Directive and publish it before 30 April 2023 and every five years thereafter. 3. By 31 December 2020, the Commission shall develop guidelines providing a common understanding of the term environmental damage  as defined in Article 2. (*5) Directive 2003/4/EC of the European Parliament and of the Council of 28 January 2003 on public access to environmental information and repealing Council Directive 90/313/EEC (OJ L 41, 14.2.2003, p. 26).;" (3) Annex VI is replaced by the following: ANNEX VI INFORMATION AND DATA REFERRED TO IN ARTICLE 18(1) The information referred to in Article 18(1) shall cover cases of environmental damage under this Directive, with the following information and data for each instance: 1. Type of environmental damage, date of occurrence and/or discovery of the damage. The type of environmental damage shall be classified as damage to protected species and natural habitats, water and land as referred to in point 1 of Article 2. 2. Description of the activity in accordance with Annex III. Member States shall include any other relevant information on the experience gained from the implementation of this Directive. Article 4 Amendments to Directive 2007/2/EC Directive 2007/2/EC is amended as follows: (1) Article 21 is amended as follows: (a) in paragraph 2, the introductory sentence is replaced by the following: 2. No later than 31 March every year Member States shall update, if necessary, and publish a summary report. Those reports, which shall be made public by the Commission services assisted by the European Environment Agency, shall include summary descriptions of:; (b) paragraph 3 is deleted; (2) Article 23 is replaced by the following: Article 23 The European Environment Agency shall publish and update annually the Union-wide overview on the basis of metadata and data made available by Member States through their network services in accordance with Article 21. The Union-wide overview shall include, as appropriate, indicators for outputs, results and impacts of this Directive, Union-wide overview maps and Member State overview reports. The Commission shall, no later than 1 January 2022 and at least every five years thereafter, carry out an evaluation of this Directive, and of its implementation, and make it publicly available. That evaluation shall be based, inter alia, on the following elements: (a) the experience gathered from the implementation of this Directive; (b) the information collected by Member States in accordance with Article 21 and the Union-wide overviews compiled by the European Environment Agency; (c) relevant scientific, analytical data; (d) other information including relevant scientific, analytical data required on the basis of the Better regulation guidelines, in particular by relying on efficient and effective information management processes. Article 5 Amendments to Directive 2009/147/EC Directive 2009/147/EC is amended as follows: (1) Article 12 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Member States shall forward to the Commission every six years, in the same year as the report drawn up pursuant to Article 17(1) of Council Directive 92/43/EEC (*6), a report on the implementation of the measures taken under this Directive and the main impacts of these measures. That report shall be made accessible to the public and shall include in particular information concerning the status and trends of wild bird species protected by this Directive, the threats and pressures on them, the conservation measures taken for them and the contribution of the network of Special Protection Areas to the objectives laid out in Article 2 of this Directive. The Commission shall, by means of implementing acts, establish the format of the report referred to in the first subparagraph of this paragraph. The format of that report shall be aligned with the format of the report referred to in Article 17(1) of Directive 92/43/EEC. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 16a(2) of this Directive. (*6) Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (OJ L 206, 22.7.1992, p. 7).;" (b) in paragraph 2, the first sentence is replaced by the following: 2. The Commission, assisted by the European Environment Agency, shall prepare and publish, every six years, a composite report based on the information referred to in paragraph 1.; (2) the following Article is inserted: Article 16a Committee procedure 1. The Commission shall be assisted by a committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011 of the European Parliament and of the Council (*7). 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Where the committee delivers no opinion, the Commission shall not adopt the draft implementing act and the third subparagraph of Article 5(4) of Regulation (EU) No 182/2011 shall apply. (*7) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13)." Article 6 Amendments to Directive 2010/63/EU Directive 2010/63/EU is amended as follows: (1) Article 43 is amended as follows: (a) paragraphs 2 and 3 are replaced by the following: 2. Member States may require the non-technical project summary to specify whether a project is to undergo a retrospective assessment and, if so, set out the deadline. In such a case, from 1 January 2021, Member States shall ensure that the non-technical project summary is updated within six months of the completion of the retrospective assessment with the results thereof. 3. Member States shall, until 31 December 2020, publish the non-technical project summaries of authorised projects and any updates thereto. From 1 January 2021, Member States shall submit for publication the non-technical project summaries, at the latest within six months of authorisation, and any updates thereto, by electronic transfer to the Commission.; (b) the following paragraph is added: 4. The Commission shall, by means of implementing acts, establish a common format for submitting the information referred to in paragraphs 1 and 2 of this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 56(3). The Commission services shall establish and maintain a searchable, open access database on non-technical project summaries and any updates thereto.; (2) Article 54 is amended as follows: (a) the title and paragraphs 1 and 2 are replaced by the following: INFORMATION ON IMPLEMENTATION AND PROVISION OF STATISTICAL DATA 1. Member States shall by 10 November 2023, and every five years thereafter, send the information on the implementation of this Directive and in particular of Article 10(1) and Articles 26, 28, 34, 38, 39, 43 and 46 to the Commission. Member States shall submit and publish that data, by electronic transfer in a format established by the Commission in accordance with paragraph 4. No later than six months after the submission by Member States of the data referred to in the second subparagraph, the Commission services shall publish and regularly update a Union-wide overview on the basis of that data. 2. Member States shall collect and make publicly available, on an annual basis, statistical information on the use of animals in procedures, including information on the actual severity of the procedures and on the origin and species of non-human primates used in procedures. Member States shall submit that statistical information to the Commission, at the latest by 10 November of the following year, by electronic transfer, in a non-summarised format established by the Commission in accordance with paragraph 4. The Commission shall establish and maintain a searchable, open access database containing that statistical information. On an annual basis, the Commission services shall make publicly available the statistical information submitted by the Member States in accordance with this paragraph and a summary report thereof.; (b) paragraph 4 is replaced by the following: 4. The Commission shall, by means of implementing acts, establish a common format and information content for submitting the information referred to in paragraphs 1, 2 and 3 of this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 56(3).; (3) Article 57 is deleted. Article 7 Amendments to Regulation (EC) No 166/2006 Regulation (EC) No 166/2006 is amended as follows: (1) in Article 5(1), the second subparagraph is replaced by the following: The operator of each facility that undertakes one or more of the activities specified in Annex I, above the applicable capacity thresholds specified therein, shall communicate, by electronic means, to its competent authority the information identifying the facility in accordance with the format referred to in Article 7(2) unless that information is already available to the competent authority.; (2) in Article 7, paragraphs 2 and 3 are replaced by the following: 2. Member States shall provide, each year, to the Commission by electronic transfer a report containing all the data referred to in Article 5(1) and (2) in a format and by a date to be established by the Commission by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 19(2). The reporting date shall be, in any case, no later than 11 months after the end of the reporting year. 3. The Commission services, assisted by the European Environment Agency, shall incorporate the information reported by the Member States into the European PRTR within one month of completion of reporting by the Member States in accordance with paragraph 2.; (3) Article 11 is replaced by the following: Article 11 Confidentiality Whenever information is considered confidential by a Member State in accordance with Article 4 of Directive 2003/4/EC of the European Parliament and of the Council (*8), the report referred to in Article 7(2) of this Regulation for the reporting year concerned shall indicate separately for each facility which information cannot be made public and provide the reasons for this. (*8) Directive 2003/4/EC of the European Parliament and of the Council of 28 January 2003 on public access to environmental information and repealing Council Directive 90/313/EEC (OJ L 41, 14.2.2003, p. 26).;" (4) Articles 16 and 17 are deleted; (5) Annex III is deleted. Article 8 Amendments to Regulation (EU) No 995/2010 In Article 20 of Regulation (EU) No 995/2010, the title and paragraphs 1, 2 and 3 are replaced by the following: Monitoring of implementation and access to information 1. Member States shall make available to the public and the Commission, at the latest by 30 April of each year, information on the application of this Regulation during the previous calendar year. The Commission shall establish, by means of implementing acts, the format and procedure for Member States to make available such information. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 18(2). 2. Based on the information referred to in paragraph 1, the Commission services shall make publicly available, on an annual basis, a Union-wide overview on the basis of the data submitted by the Member States. In preparing that overview, the Commission services shall have regard to the progress made in respect of the conclusion and operation of the FLEGT VPAs pursuant to Regulation (EC) No 2173/2005 and their contribution to minimising the presence of illegally harvested timber and timber products derived from such timber on the internal market. 3. By 3 December 2021 and every five years thereafter, the Commission shall, on the basis of information, in particular the information referred to in paragraph 1, and experience with the application of this Regulation, review the functioning and effectiveness of this Regulation, including in preventing illegally harvested timber or timber products derived from such timber being placed on the market. It shall in particular consider the administrative consequences for small and medium-sized enterprises and product coverage. The Commission shall report to the European Parliament and to the Council on the results of the review and accompany such reports, if necessary, by appropriate legislative proposals. Article 9 Amendments to Council Regulation (EC) No 2173/2005 Regulation (EC) No 2173/2005 is amended as follows: (1) Article 8 is replaced by the following: Article 8 1. Member States shall make available to the public and to the Commission, at the latest by 30 April of each year, information on the application of this Regulation during the previous calendar year. 2. The Commission shall establish, by means of implementing acts, the format and the procedure for Member States to make available the information referred to in paragraph 1 of this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(3). 3. Based on the information referred to in paragraph 1, the Commission services shall make publicly available, on an annual basis, a Union-wide overview on the basis of the data submitted by Member States.; (2) Article 9 is replaced by the following: Article 9 By December 2021 and every five years thereafter, the Commission shall, on the basis of information, in particular the information referred to in Article 8(1), and experience with the application of this Regulation, review the functioning and effectiveness of this Regulation. In doing so, it shall take into account the progress on implementation of the voluntary Partnership Agreements. The Commission shall report to the European Parliament and to the Council on the result of the review every five years and accompany such reports where appropriate, by proposals for improvement of the FLEGT licensing scheme. Article 10 Amendments to Council Regulation (EC) No 338/97 In Article 15 of Regulation (EC) No 338/97, paragraph 4 is amended as follows: (1) points (b), (c) and (d) are replaced by the following: (b) On the basis of the information submitted by the Member States referred to in point (a), the Commission services shall make publicly available, before 31 October each year a Union-wide overview on the introduction into, and the export and re-export from, the Union of specimens of the species to which this Regulation applies and shall forward to the Convention Secretariat information on the species to which the Convention applies. (c) Without prejudice to Article 20 of this Regulation, the management authorities of the Member States shall, one year before each meeting of the Conference of the Parties to the Convention, communicate to the Commission all the information relating to the relevant preceding period required for drawing up the reports referred to in Article VIII.7 (b) of the Convention and equivalent information on the provisions of this Regulation that fall outside the scope of the Convention. The format for its presentation shall be specified by the Commission by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 18(2) of this Regulation. (d) On the basis of the information submitted by the Member States referred to in point (c), the Commission shall make publicly available a Union-wide overview on the implementation and enforcement of this Regulation.; (2) the following point is added: (e) The management authorities of the Member States shall communicate to the Commission before 15 June each year all the information relating to the preceding year for drawing up the annual illegal trade report referred to in CITES Resolution Conf. 11.17 (rev. CoP17). Article 11 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall apply from the date of its entry into force. However, points (2) and (5) of Article 7 and Articles 8, 9 and 10 shall apply from 1 January 2020, and Article 1 shall apply from 1 January 2022. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) OJ C 110, 22.3.2019, p. 99. (2) Position of the European Parliament of 26 March 2019 (not yet published in the Official Journal) and decision of the Council of 21 May 2019. (3) Directive 2003/4/EC of the European Parliament and of the Council of 28 January 2003 on public access to environmental information and repealing Council Directive 90/313/EEC (OJ L 41, 14.2.2003, p. 26). (4) Directive 2007/2/EC of the European Parliament and of the Council of 14 March 2007 establishing an Infrastructure for Spatial Information in the European Community (INSPIRE) (OJ L 108, 25.4.2007, p. 1). (5) OJ L 123, 12.5.2016, p. 1. (6) Council Directive 86/278/EEC of 12 June 1986 on the protection of the environment, and in particular of the soil, when sewage sludge is used in agriculture (OJ L 181, 4.7.1986, p. 6). (7) Directive 2002/49/EC of the European Parliament and of the Council of 25 June 2002 relating to the assessment and management of environmental noise (OJ L 189, 18.7.2002, p. 12). (8) Directive 2004/35/EC of the European Parliament and of the Council of 21 April 2004 on environmental liability with regard to the prevention and remedying of environmental damage (OJ L 143, 30.4.2004, p. 56). (9) Directive 2009/147/EC of the European Parliament and of the Council of 30 November 2009 on the conservation of wild birds (OJ L 20, 26.1.2010, p. 7). (10) Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (OJ L 206, 22.7.1992, p. 7). (11) Directive 2010/63/EU of the European Parliament and of the Council of 22 September 2010 on the protection of animals used for scientific purposes (OJ L 276, 20.10.2010, p. 33). (12) Regulation (EC) No 166/2006 of the European Parliament and of the Council of 18 January 2006 concerning the establishment of a European Pollutant Release and Transfer Register and amending Council Directives 91/689/EEC and 96/61/EC (OJ L 33, 4.2.2006, p. 1). (13) Directive 2010/75/EU of the European Parliament and of the Council of 24 November 2010 on industrial emissions (integrated pollution prevention and control) (OJ L 334, 17.12.2010, p. 17). (14) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (15) Regulation (EU) No 995/2010 of the European Parliament and of the Council of 20 October 2010 laying down the obligations of operators who place timber and timber products on the market (OJ L 295, 12.11.2010, p. 23). (16) Council Regulation (EC) No 2173/2005 of 20 December 2005 on the establishment of a FLEGT licensing scheme for imports of timber into the European Community (OJ L 347, 30.12.2005, p. 1). (17) Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (OJ L 61, 3.3.1997, p. 1).